Citation Nr: 0626447	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  99-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder due to personal assault, characterized as post-
traumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to 
February 1980.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

The Board remanded this matter in January 2003 for further 
development.  Such has been accomplished and this matter is 
now returned to the Board for further appellate 
consideration.

The appeal regarding the issue of entitlement to service 
connection for a bilateral knee disorder is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors related to personal assault.

2.  The record contains no competent evidence linking the 
veteran's currently diagnosed psychiatric disorder, 
characterized as PTSD with depression to any verified service 
stressors.



CONCLUSION OF LAW

A psychiatric disorder characterized as PTSD with depression 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R.  3.102, 3.159, §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in July 1997.  After adjudicating 
this claim in May 1998, the RO provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection in a July 2003 letter.  In this letter, 
the veteran was told of the requirements for service 
connection, of the reasons for the denial of her claim, of 
her and VA's respective duties, and she was asked to provide 
information in her possession relevant to the claim.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
This matter was remanded by the Board for further development 
in January 2003 and additional evidence was obtained pursuant 
to this remand, including Social Security records.  The 
veteran was also provided with a letter explaining the 
evidence needed to develop stressors for claims based on 
personal assault in May 2003, but she did not respond to this 
letter.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
there is no need for an examination to address this issue, as 
there was no evidence submitted to verify the claimed 
stressors of personal assault.  The Board's January 2003 
remand specified that an examination should be scheduled 
after the development for stressors was completed.  The 
veteran failed to respond to a RO letter sent in August 2004 
pursuant to Manual M21-1, Part III, 5.14 (c) requesting 
stressor development specific to PTSD claims premised on 
personal assault.  Because the veteran failed to cooperate 
with the development of stressors which are necessary for the 
examiner to adequately consider the etiology of her PTSD, 
scheduling a VA examination in this case would serve no 
purpose and would only serve to further delay this matter.  
The Board must emphasize for the veteran that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.  
The veteran is therefore not prejudiced by the RO's refusal 
to schedule a VA examination, where she has not cooperated in 
helping obtain the evidence needed for an adequate 
examination.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date or an increased initial 
rating.  However, since service connection is being denied 
for this claim, the failure to send such a letter is harmless 
error.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a psychosis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Governing regulations, prior to March 7, 1997, provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  On June 18, 
1999, and retroactive to March 7, 1997 the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).  
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).  See also Patton 
v. West, 12 Vet. App. 272 (1999).

The veteran contends that she is entitled to service 
connection for a psychiatric disorder, to include major 
depression and/or PTSD to include as secondary to a sexual 
assault she alleges took place during active service.  
Specifically, she has alleged in various written documents 
including a December 1997 stressor statement, as well as in 
her July 1999 RO hearing, that she was sexually assaulted by 
her drill sergeant during basic training.  She has alleged 
that he raped her on two separate occasions during QT duty, 
while she was stationed at Fort Jackson, between July and 
August of 1978.  In her December 1997 stressor statement, she 
also alleged that she was hospitalized for psychiatric 
treatment right after basic training, but never discussed the 
assaults.  She confirmed in her July 1999 hearing testimony 
that she did not tell anyone about the incidents.  

Service medical records do not reflect any treatment for 
psychiatric complaints, nor do they make any reference of any 
assaults upon the veteran.  The February 1978 pre-entrance 
examination revealed that she denied depression, excessive 
worry or nervous trouble of any sort in the report of medical 
history and the examination itself was normal.  A December 
1979 "Chapter 8" examination likewise revealed normal 
psychiatric examination.  The report of medical history from 
a February 1980 separation examination revealed that she 
denied depression, excessive worry or nervous trouble of any 
sort.

The earliest records of psychiatric complaints are shown in 
private records from July 1985 and August 1985, more than a 
year after discharge.  These records reflect a diagnosis of 
"conversion disorder" and treatment for marital problems.  
There was no history of any trauma from service reported in 
these records.  The next record of psychiatric problems was 
not shown again until June 1994, when she was admitted to a 
private hospital with complaints about being threatened by 
her abusive husband when she decided to leave him.  She was 
diagnosed with adjustment disorder with depressed features.  
Thereafter, she was hospitalized in May 1996 for complaints 
of severe depression and suicidal ideations.  She complained 
of stress on the job with a history of an anxiety attack when 
made to work the front desk and did not want anyone to touch 
her.  Other stressors were noted to include major financial 
stressors as well as problems with her ex-husband not paying 
child support.  She was diagnosed with major depression with 
suicidal ideations.  The diagnosis of major depression 
continued to be assigned in private and Social Security 
records and examination reports from between April 1996 and 
February 1997.  The records up to this point made no 
reference to any assaults said to have taken place in the 
service.  However, a record of partial hospitalization from 
April to May 1996 included a notation the veteran had 
questions regarding possible childhood sexual abuse.  

The report of a September 1997 VA psychiatric examination 
reflected that the veteran complained of a history of 
depression dating back to 1978 while in the service.  She 
reported that she was hospitalized for other medical problems 
in January 1976 and was consulted for depression.  When asked 
whether anything happened during the military that caused 
mental or emotional trouble now she replied that she was 
sexually harassed and raped twice during basic training.  She 
indicated that after this, she married her husband for 
"protection" after only knowing him for two weeks.  She 
also indicated that she had remarried her husband after 
divorcing him 3 years ago, but was again divorcing him.  She 
reported suicidal ideations and regarding mania symptoms, 
sometimes being out of control, but never euphoric or 
irritable.  She did admit to shopping sprees to feel better, 
and reported hearing voices telling her to kill herself.  
Otherwise no psychotic thoughts were manifest.  The 
assessment was major depression, although she did not appear 
actively psychotic at the examination.  Also diagnosed was 
dysthymia.  There was no opinion as to the relationship 
between this diagnosis and her claimed inservice stressors.  
Her stressors for Axis IV purposes involved her ex-husband's 
failure to help with parenting on weekends and financial 
stress.  

A November 1997 letter from a VA nurse to the Secretary of 
the VA stated that she treated a female victim of sexual 
trauma for routine therapy and that the patient brought a VA 
form to support her PTSD claim and noted that she was visibly 
shaking when handling the letter.  This letter advocated a 
change in the PTSD claim process to avoid retraumatizations 
of PTSD sufferers during the claims process.  A June 1999 
letter from the same nurse verified that the veteran was the 
same patient as mentioned in her November 1997 letter.  

An undated questionnaire which was received in May 1999 
reflects that the veteran denied having been sexually 
assaulted in the service.  She did report distress and 
watching a sexual assault story on 20/20 while she was around 
39 years old.  

VA and private records, as well as records from the Social 
Security Administration reflect ongoing treatment for 
psychiatric complaints from between 1998 through 2004.  These 
records tend to reflect treatment for depression through most 
of 1998, although VA records from April 1998 reflect a 
diagnosis of "prolonged PTSD."  A year later, in April 
1999, there was a history given of sexual assault in the 
service and a diagnosis of PTSD was made.  In August 1999 a 
VA treatment record discussed how the health problems erupted 
after a sexual harassment incident at work, which dredged up 
her old military trauma.  VA records through 2000 and 2001 
addressed treatment for PTSD symptoms said to be related to 
her military sexual trauma.  These records included a 
February 2000 record in which the veteran alleged that 
reviewing her adjudication documents caused her to relive the 
sexual trauma, and during the session she exhibited distress 
with tears and significant anxiety.  In April 2000, she had 
allegedly contacted a military buddy who agreed to write a 
letter confirming noticing a change in the veteran's attitude 
during the service.  By May 2000, she reported that she had 
not yet received such a letter.  She carried a diagnosis of 
prolonged PTSD in an October 2001 record, which also revealed 
that she was physically abused by her husband.  The more 
recent VA records from 2002 through 2004 included a November 
2003 record that diagnosed the veteran with depression and 
PTSD due to recurrent military sexual trauma (MST).  She 
continued to be diagnosed with PTSD in September 2004.  

Although these records include a diagnosis of PTSD based on a 
stressor said to have taken place in service, there has not 
been confirmation of this claimed stressor involving sexual 
assault.  In May 2003, the veteran was sent a letter from the 
VA advising her of the type of evidence she could submit in 
order to corroborate her claims of personal assault.  She did 
not reply to this letter.  Elsewhere the record contains no 
corroboration of her claimed assault.  

In sum, the only evidence suggesting that such an assault 
took place comes from the veteran herself, and the 
reliability of such statements is questionable in the light 
of the fact that there are contradictory statements from her 
such as the undated questionnaire submitted in May 1999 in 
which she denied having been subjected to sexual harassment 
or assault in the service.  Furthermore, the record reveals 
other potential stressors including marital abuse, post-
service.  

In the absence of confirmation of a stressful incident, which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). "  Likewise, as there was not any evidence of 
psychiatric problems shown in service, or of a psychosis 
manifested within one year of discharge, service connection 
for any psychiatric disorder other than PTSD is not 
warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that her PTSD is 
related to service, as a layperson without medical expertise, 
she is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Service connection for a psychiatric disorder, characterized 
as PTSD with depression is denied.


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded this matter in January 2003, in part to 
order a VA examination to ascertain the nature and etiology 
of claimed disorders affecting both knees.  The Board pointed 
out that the service medical records showed that the veteran 
sustained and was treated for knee injuries/complaints during 
her active service.  The Board noted that a September 1997 VA 
joints examination was inadequate as it diagnosed the veteran 
with slight limitation of motion of the right knee, but 
failed to discuss the etiology of such diagnosis and/or its 
relationship to the veteran's in-service knee problems.  

After additional medical evidence was obtained following the 
Board's January 2003 remand, the RO continued to deny service 
connection for both knees without scheduling a VA examination 
via a November 2004 supplemental statement of the case.  The 
basis for this denial was that the additional records 
obtained failed to show any treatment for any bilateral knee 
disorder.  The RO failed to address the significance of a 
November 2003 magnetic resonance imaging (MRI) of the left 
knee showing findings of degenerative changes within the 
posterior horn of the medial meniscus with a small joint 
effusion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, supra, which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AMC should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed bilateral knee 
disorders.  The examiner should review 
all pertinent medical records in the 
claims file, including the service 
medical records, and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  The examiner should make 
findings at to any diagnoses of any 
bilateral knee disorders found.  As well, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (at least a 50/50 possibility) that 
any current bilateral knee disorder was 
incurred in or aggravated during service, 
became manifest within a year of 
discharge from service, or is otherwise 
related to service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's bilateral knee 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2005). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


